Citation Nr: 1034421	
Decision Date: 09/13/10    Archive Date: 09/21/10

DOCKET NO.  09-12 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from January 1954 to January 
1956.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2008 decision by the RO in St. Louis, Missouri 
that determined that new and material evidence had not been 
submitted to reopen a previously denied claim for service 
connection for a back disability.  A personal hearing was held 
before the undersigned Veterans Law Judge in September 2009.  

In a December 2009 decision, the Board reopened the claim, and 
remanded the appeal for service connection for a back disability 
for additional procedural and evidentiary development.  The Board 
is satisfied that there has been substantial compliance with the 
remand directives and the Board may proceed with review.   
Stegall v. West, 11 Vet. App. 268 (1998).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

Degenerative disc disease and degenerative arthritis of the 
lumbar spine began years after active duty and were not caused by 
any incident of service.


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by the 
Veteran's active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter 
dated in February 2008.  Additional notice was sent in December 
2009, and the claim was readjudicated in a June 2010 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board.  VA attempted to 
obtain any available records from the Social Security 
Administration (SSA), but by a statement dated in December 2009, 
the SSA indicated that it had no medical records pertaining to 
the Veteran.  The Veteran was notified of that fact in April 
2010.  All known and available records relevant to the issues on 
appeal have been obtained and associated with the appellant's 
claims file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.



Analysis

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

A veteran will be considered to have been in sound condition when 
examined and accepted for service, except as to disorders noted 
on entrance into service, or when clear and unmistakable evidence 
demonstrates that the disability existed prior to service and was 
not aggravated by service.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In order to prevail on the issue of service connection there must 
be competent evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and competent 
evidence of a nexus between an in-service injury or disease and 
the current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Moreover, where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree of 
10 percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claims and what the evidence in the 
claims file shows, or fails to show, with respect to the claims.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service treatment records show that on enlistment medical 
examination in January 1954, the Veteran's spine was listed as 
normal.  In a January 1954 report of medical history, the Veteran 
reported a history of arthritis or rheumatism.  On January 16, 
1955, the Veteran was a passenger in a motor vehicle accident.  
Records from the U.S. Naval Hospital in Corona, California 
reflect that the Veteran was sleeping at the time of the 
accident.  The driver hit a traffic island and turned over three 
times after he swerved to avoid colliding with another car.  On 
admission, the Veteran complained of back pain.  He said he did 
not remember the details of the accident but was not unconscious.  
On examination, there were multiple abrasions on the right thigh 
and upper back, and a contusion of the ear.  A few days after the 
accident, he complained of back pain between his scapulae.  
During the hospitalization, the Veteran's abrasions healed well, 
and he complained of back pain.  X-rays of the thoracic vertebrae 
were negative and physical examination revealed full movement of 
the spine and no deformity or spasm of the muscular chest.  He 
received physiotherapy.  In early February 1955, the Veteran was 
granted emergency leave for three weeks to visit a sick uncle in 
another state.  He returned to the hospital on February 22, 1955, 
at which time he had no complaints.  He was discharged on 
February 28, 1955, at which time he had no complaints, his 
abrasions had healed well, he had no back tenderness or pain, and 
he was quite anxious to return to duty.  He was discharged to 
duty.

In July 1955, the Veteran was seen for complaints of back pain 
since his auto accident in January 1955.  On examination, there 
was a "C" scoliosis to the left of mild degree, and a fairly 
marked lordosis, with flattening of his chest.  The examiner 
opined that the Veteran had a postural back problem best 
corrected by postural back training exercises.  He stated that he 
did not advise sending the Veteran back to the hospital for this 
therapy as he had less than six months of service remaining and 
the examiner felt that the condition existed prior to entry into 
service.

A September 1955 treatment note reflects that the Veteran 
complained of back pain.  The examiner noted that he had been 
given numerous jobs in his outfit to compensate for his back 
pain.  The medical officer's opinion was that the Veteran's major 
discomforts arose as a result of poor posture, and he was urged 
to practice exercises which had been prescribed by a physical 
therapist.

On medical examination performed in January 1956 upon release 
from active duty, the examiner noted that the Veteran had 
scoliosis, moderate to right (no current disability), and 
kyphosis, dorsal moderate (no current disability).

Post-service treatment records are negative for a back disability 
until January 1990.  Private medical records reflect that in 
January 1990, the Veteran fell off a trencher at work, landing on 
his back.  Records reflect that he had been an equipment operator 
for 30 years.  He complained of acute low back pain after the 
fall.  The diagnosis was acute thoracic-lumbar sprain.  A January 
8, 1990 private medical record by J.T., a physical therapist, 
reflects that on January 1, 1990, the Veteran fell off a trencher 
hitting his left elbow, the right side of the buttocks, and right 
arm.  He complained of pain at the right side of the 
thoracic/lumbar spine, at T9-L1.  His posture was kyphotic with 
an elevated shoulder.  The diagnosis was right thoracic 
contusion.  Subsequent private medical records and insurance 
records reflect regular medical treatment and physical therapy 
for back pain after this accident.

A January 1990 X-ray study of the lumbar spine showed mild lumbar 
scoliosis, and osteophytes projecting primarily laterally from 
the L3 vertebral body on both sides.  A January 1990 computed 
tomography scan of the thoracolumbar junction showed no evidence 
of a definite fracture of the thoracolumbar junction.  By a 
letter dated in September 1990, a private physician, S.B.B., 
M.D., indicated that the Veteran's subjective symptoms had not 
substantially changed, and indicated that a physical examination 
showed back stiffness without associated muscle spasm.  The 
diagnosis was thoroacolumbar sprain or contusive type injury with 
some residual tenderness and pain.  In September 1990, Dr. B. 
stated that he did not see anything objective to preclude the 
Veteran from returning to his normal line of work as an equipment 
operator.  By a letter dated in November 1990, Dr. B. noted that 
the Veteran had other medical problems including chronic 
thrombophlebitis, mild cervical spondylosis with old strain 
syndrome, thoracic kyphosis, chronic emphysema, mild scoliosis, 
and possibility of some healed fractures present on the right 
side.  He opined that the Veteran was unable to work due to his 
pulmonary problems.

Subsequent medical records reflect treatment for multiple medical 
conditions, including coronary artery disease, diabetes mellitus, 
and back pain.  

By a statement dated in March 2003, the Veteran asserted that he 
incurred a back injury in service in a car accident in December 
1955, and that since his discharge, the injury caused a 
disability and prevented employment.

In December 2003, the Veteran submitted service personnel 
records, including an in-service memorandum from the Judge 
Advocate General determining that the Veteran's injuries incurred 
on January 16, 1955 were incurred in the line of duty.  This 
document reflects that F.R.K. and R.A.L. were injured, not 
killed, on the same day.

By a statement dated in March 2006, the Veteran said that he had 
a current back disability which was caused by a car accident in 
1955 in service.  He said that after the accident, he was in a 
coma for one week and had back pain for the rest of his life.  By 
a statement dated in December 2006, he said that after the car 
accident, he was in a coma for two weeks.  He stated that he told 
the doctors he was OK so that he would not receive a medical 
discharge.  He said he had back pain and spasm for 50 years. 

A November 2006 VA outpatient treatment record reflects that the 
Veteran reported a long history of back pain for 40 years, which 
he related to an accident in service.  He said he was thrown from 
a convertible and in a coma for two weeks.  On examination, the 
spine showed significant kyphosis.  An X-ray study of the 
thoracic spine showed small osteophytes.  The diagnostic 
impression was thoracic back pain- improved.

A VA aid and attendance examination report received in February 
2007 reflects that the Veteran had lumbar disc disease with nerve 
impingement, as well as borderline cognitive function and severe 
coronary artery disease.

By a statement dated in January 2008, the Veteran reiterated many 
of his assertions, and said that he had chronic back pain after 
an in-service accident.  He said he was treated by chiropractors 
but the records were unavailable.

In a February 2008 affidavit, the Veteran's sister said that she 
witnessed her brother in a coma at the Naval Hospital in Corona, 
California.  She stated that the Veteran began working for her 
husband in 1959 as a foreman and operator.  The Veteran's sister 
stated that during his 10 years of employment with her husband, 
she observed the Veteran struggle to get through the work day due 
to back pain and have to take time off because he was physically 
unable to perform his work duties.  He took prescription medicine 
for his back pain.  She said that in 1956, the Veteran worked for 
the Veterans Hospital in Long Beach as a paramedic, but had to 
resign due to his back pain.  Attached to the Veteran's sister's 
letter is a form W2 dated 1963 showing that the Veteran worked 
for Jacobs Trenching.

A September 2008 statement from the Veteran's ex-wife reflects 
that she met and married the Veteran in 1960 and from the time 
she met the Veteran, he had chronic back pain.  In September 
2008, the Veteran's son stated that he saw the Veteran's work 
accident, and that he fell on his stomach.  He said the Veteran 
had back pain as long as he could remember.

At his December 2009 hearing, the Veteran testified that after 
service he was first treated for his back condition about a year 
after separation, by a private physician.  He said that the 
records of such treatment were unavailable.  He said that he was 
in a coma for two weeks after the accident.

At a January 2010 VA examination, the examiner noted that he did 
not review the Veteran's claims file, as it had not been provided 
to him.  He indicated that his medical opinion was based on the 
Veteran's reported history.  He said that the Veteran reported 
that he was in a severe car accident in service in 1956, as a 
result of which he was in a coma for two weeks.  He stated that 
the driver of the car was killed in the accident.  The Veteran 
told the doctor that he was offered a medical discharge, but 
declined.  He said he had no additional injury or trauma to his 
back, and no hospitalization since the initial hospitalization.  
The diagnosis was degenerative arthritis of the lumbar spine, and 
degenerative disc disease at L4-5.  The examiner noted that the 
Veteran did not report his January 1990 back injury during the 
examination.  He opined that the Veteran's low back pain was at 
least as likely as not secondary to the motor vehicle accident.  
He said the opinion was based on the information currently 
available to him, and on the strength of the history that it was 
a severe accident, that the Veteran was thrown from a convertible 
car, and the driver of the accident was reportedly killed.  The 
examiner added that the Veteran was a somewhat less than totally 
reliable historian.  He added that if the claims file became 
available he would review it and amend his opinion at that time.

In a March 2010 addendum, the same VA examiner noted that he had 
now reviewed the Veteran's claims file.  He noted that medical 
records showed that the Veteran had congenital kyphosis and 
scoliosis.  He opined that it is not at least as likely as not 
that the Veteran's current back trouble is the result of the 
injury and motor vehicle accident in 1955.  He noted that the 
Veteran was able to work as a foreman in the construction 
industry for 32 years.  The examiner noted that the Veteran had 
no complaints of back pain in February 1955, indicating that the 
back injury he sustained in the accident had resolved.  He noted 
that the Veteran was able to lead an active life and to work as a 
construction foreman for 32 years.  He stated that the Veteran's 
current age certainly pointed toward wear and tear as the cause 
of his back problems rather than emanating from a very remote 
automobile accident.  In addition, when the Veteran fell from a 
trencher in 1990, this might have aggravated developing 
degenerative arthritis and disk problems, resulting in his 
current state.  He concluded that it was not at least as likely 
as not that the current back problem relates to any event or 
injury sustained while he was on active duty in military service.

In December 2009, the Veteran submitted a duplicate copy of a 
March 1992 letter from an insurance company representative 
showing that the Veteran was interrupting his vocational 
rehabilitation services as he was suffering from medical 
conditions unrelated to his industrial injury.  The Veteran 
contended that this document demonstrated that he had medical 
issues that existed before his industrial injury.  In April 2010, 
he contended that his back problem was aggravated by his fall.

In his April 2010 statement, the Veteran said that R.A.L., the 
driver in the in-service accident, died later from head injuries, 
and that F.R.K. was injured in the accident.

In light of the fact that some of the medical records reflect a 
diagnosis of congenital scoliosis and kyphosis, the initial 
question is whether any of the current  back disabilities were 
present prior to service.  In this instance, the report of the 
Veteran's January 1954 service induction examination was negative 
for any disabilities or defects of the spine.  The presumption of 
soundness attaches only where there has been an induction medical 
examination, and where a disability for which service connection 
is sought was not detected at the time of such examination.  The 
pertinent regulation provides expressly that the term "noted" 
denotes only such conditions as are recorded in examination 
reports, and that history of pre-service existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions.  Crowe v. Brown, 7 Vet. App. 238 
(1994); 38 C.F.R. § 3.304(b)(1).  In the absence of any clinical 
findings pertaining to a spine disability at the time of the 
Veteran's entrance examination, the Board concludes that the 
presumption of soundness at entrance attaches.

In the current case, the medical evidence of record clearly and 
unmistakably shows that the Veteran's scoliosis and 
lordosis/kyphosis were present prior to service.  See July 1955 
service treatment record, diagnosing pre-existing mild scoliosis 
and fairly marked lordosis.  It must now be determined whether 
the preexisting scoliosis was aggravated by service, and whether 
the Veteran incurred any other back disabilities during service.  
In this regard, the Board notes that on separation examination, 
scoliosis was described as moderate with no current disability, 
and kyphosis was moderate with no current disability.  A January 
1990 X-ray study of the lumbar spine showed mild lumbar 
scoliosis, and a November 1990 private medical record diagnosed 
thoracic kyphosis and mild scoliosis.  On VA examination in 
January 2010, the examiner noted slight kyphosis of the thoracic 
spine, satisfactory lumbar lordotic curve, and no evidence of 
scoliosis.

After considering all the evidence of record, the Board finds 
that clear and unmistakable evidence demonstrates that the 
disabilities of scoliosis and kyphosis existed prior to service 
and were not aggravated by service, particularly in light of 
recent medical findings showing either mild or nonexistent 
scoliosis and kyphosis, and a satisfactory lordotic curve.  The 
Board will now consider whether any other back disabilities were 
incurred in service.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").   In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  
Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify"). A veteran 
is competent to report symptoms that he experiences at any time 
because this requires only personal knowledge as it comes to him 
through his senses.  Layno, 6 Vet. App. at 470; Barr v. 
Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be 
diagnosed by its unique and readily identifiable features, the 
presence of the disorder is not a determination "medical in 
nature" and is capable of lay observation).  The absence of 
contemporaneous medical evidence is a factor in determining 
credibility of lay evidence, but lay evidence does not lack 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence.  See Buchanan, 451 F.3d at 1337 (lack of 
contemporaneous medical records does not serve as an "absolute 
bar" to the service connection claim); Barr v. Nicholson, 21 
Vet. App. 303 (2007) ("Board may not reject as not credible any 
uncorroborated statements merely because the contemporaneous 
medical evidence is silent as to complaints or treatment for the 
relevant condition or symptoms"). In determining whether 
statements submitted by a veteran are credible, the Board may 
consider internal consistency, facial plausibility, consistency 
with other evidence, and statements made during treatment.  
Caluza v. Brown, 7 Vet. App. 498 (1995).   

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of a back disability have been continuous since 
a car accident in service.  He asserts that he continued to 
experience back pain after he was discharged from the service.   
In this case, after a review of all the lay and medical evidence, 
the Board finds that the weight of the evidence demonstrates that 
the Veteran did not experience continuous symptoms of a back 
disability after service separation.  Further, the Board 
concludes that his assertion of continued symptomatology since 
active service, while competent, is not credible.   The Board 
finds that the Veteran's more recently-reported history of 
continued symptoms of a back disability since active service is 
inconsistent with the other lay and medical evidence of record.  
Indeed, while he now asserts that his disorder began with a car 
accident in service, service treatment records reflect that 
although he initially complained of back pain between the 
scapulae, within a few weeks he had no complaints of back pain, 
and moreover, left the hospital for three weeks to visit a sick 
relative during the period of hospitalization after the car 
accident.  Contemporaneous X-ray studies of his back were 
negative, and he was discharged to duty within a week after 
returning from his emergency family leave.  Several months later, 
in July 1955, he complained of back pain since the accident, and 
the only objective findings were scoliosis and lordosis, which 
were found to exist prior to service.  It was noted that the 
Veteran had poor posture.  Scoliosis and kyphosis, with no 
current disability, were noted on separation examination in 1956.  
No other back disabilities were noted on separation examination.  

The post-service medical evidence does not reflect complaints or 
treatment related to a back disability until after a January 1990 
back injury at work, 34 years following active service.  See 
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim).  When the Veteran 
sought treatment for his work-related back injury in 1990, he did 
not report the onset of back symptomatology during or soon after 
service or even indicate that the symptoms were of longstanding 
duration.  Such histories reported by the Veteran for treatment 
purposes are of more probative value than the more recent 
assertions and histories given for VA disability compensation 
purposes.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (lay 
statements found in medical records when medical treatment was 
being rendered may be afforded greater probative value; 
statements made to physicians for purposes of diagnosis and 
treatment are exceptionally trustworthy because the declarant has 
a strong motive to tell the truth in order to receive proper 
care).  

The Veteran  did not claim that symptoms of his back disability 
began in (or soon after) service until he filed his initial VA 
disability compensation claim in 2003.  Such statements made for 
VA disability compensation purposes are of lesser probative value 
than his previous statements made for treatment purposes.  See 
Pond v. West, 12 Vet. App. 341 (1999) (although Board must take 
into consideration the veteran's statements, it may consider 
whether self-interest may be a factor in making such statements).   

Moreover, the Board notes that although the Veteran and his 
sister now contend that he was in a coma for two weeks after the 
in-service car accident, contemporaneous hospital records show 
that he was not unconscious after that accident.  Similarly, 
although the Veteran now contends that the driver in the car 
accident was killed by head injuries incurred in the accident, 
service personnel records completed at least two months after the 
accident show that the driver was not killed by the accident.  
Moreover, the January 2010 VA examiner observed that the Veteran 
was not a reliable historian.  These inconsistencies in the 
record weigh against the Veteran's credibility as to the 
assertion of continuity of symptomatology since service.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Board entitled to discount 
the credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence).  
The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than the absence of 
complaints or treatment for years after service, and his previous 
statements made for treatment purposes.  For these reasons, the 
Board finds that the weight of the lay and medical evidence is 
against a finding of continuity of symptoms since service 
separation.  

The Board acknowledges the Veteran's own contentions with regard 
to his belief that his current chronic back disability is 
etiologically related to his military service.  As a layperson, 
the Veteran is not competent to offer an opinion that requires 
specialized training, such as the clinical etiology of a medical 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
In Jandreau, 492 F. 3d at 1372, the Federal Circuit determined 
that lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition (noting that sometimes the 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two as 
well.  Whether lay evidence is competent and sufficient in a 
particular case is a fact issue.

The Board finds that the Veteran is competent to present 
testimony regarding the details of his service and his 
recollections concerning back symptoms.  However, the Veteran is 
not competent to establish a specialized medical determination 
such as the specific etiology of his current chronic back 
disability.

The Board acknowledges the lay testimony, from the Veteran and 
his relatives, concerning symptoms of spine difficulty from the 
time of the Veteran's military service through the present.  
However, these lay statements and recollections must be 
considered together with the contemporaneous and detailed 
quantitative evaluations in the record from during service and 
following service.  The quantitative evaluations, as discussed 
above, show that the Veteran did not have a spine disability at 
the time of his separation from service (other than his 
preexisting scoliosis and lordosis/kyphosis) or for several years 
after separation from service.  The lay evidence does not 
persuasively contradict the quantitative professional evaluations 
of record in this regard.  

As discussed above, the Veteran was provided with a VA 
examination in which the examiner provided a medical nexus 
opinion.  In this regard, the Board notes that the examiner first 
rendered a positive medical opinion in January 2010, without 
review of the claims file and based solely on the Veteran's 
reported history, which notably did not include mention of his 
significant post-service back injury in 1990.  After reviewing 
the Veteran's medical records in March 2010, the examiner opined 
that it was not likely that the current back disability was 
related to service.  This medical report is of highest probative 
value.  In the March 2010 addendum, the examiner had the benefit 
of reviewing the Veteran's claims file and thus had knowledge of 
a longitudinal review of the case.  In addition, the examiner had 
the benefit of the Veteran's current reported history and 
complaints in conjunction with medical findings on examination.  
When providing a nexus opinion, the examiner discussed the 
various pieces of evidence and contentions.  Moreover, rationale 
was provided with the nexus conclusions.  All told, this report 
constitutes highly probative evidence.  The VA examiner, however, 
concluded that there is not a relationship between the current 
back disability and an incident in service. With consideration of 
all the evidence, the most probative etiology opinion of record 
concludes that the Veteran's current chronic back disorder is not 
linked to his military service.

As discussed above, the Board finds that the most probative 
evidence demonstrates that the Veteran's current back disability 
(degenerative arthritis and degenerative joint disease) is not 
attributable to his military service.  Even considering the 
Veteran's lay testimony with regard to the matters it is 
competent to address, the most probative evidence weighs against 
the claim of entitlement to service connection.  Competent 
medical evidence is required to establish an etiological nexus 
between this claimed disability on appeal and military service.  
See Jandreau, 492 F.3d at 1372 (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple condition 
such as a broken leg, but not competent to provide evidence as to 
more complex medical questions).   In this case, the Board finds 
that the preponderance of the probative evidence of record weighs 
against finding any such nexus for the issue denied in this 
appeal.

In sum, the Board finds that the preponderance of the evidence 
indicates that a back disability (other than pre-service 
scoliosis and lordosis/kyphosis) was not shown in service or for 
years thereafter, and has not been shown by competent and 
probative medical evidence to be etiologically related to his 
active service.  As the preponderance of the evidence is against 
the claim for service connection for a back disability, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 49.


ORDER

Service connection for a back disability is denied.



____________________________________________
M. E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


